Per Curiam.

As the maker of the check, payable to himself, procured its certification, the fact of certification does not affect his liability either as maker or indorser. First Nat. Bank of Jersey City v. Leach, 52 N. Y. 350, 353; Times Sq. Auto. Co. v. Rutherford Nat. Bank, 77 N. J. L. 649; Minot v. Russ, 156 Mass. 458. The plaintiff’s prima facie case was not overcome by the proofs offered to show that he was not a holder in due course without notice.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Cur, Bijur and Mullan, JJ.
Judgment reversed.